                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

JANICHOLAS VANKEITH SCOTT                                                                  PLAINTIFF

v.                                                                                   No. 4:19CV96-RP

SMCI FOOD INSPECTION SUPERVISORS, ET AL.                                                DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Janicholas VanKeith

Scott, who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of

the Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this

suit. The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause

of action against “[e]very person” who under color of state authority causes the “deprivation of any

rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The

plaintiff alleges that the food trays at the South Mississippi Correctional Institution (“SMCI”) are

sometimes contaminated with mold. For the reasons set forth below, the instant case will be dismissed

with prejudice for failure to state a claim upon which relief could be granted.

                                          Factual Allegations

        Mr. Scott alleges that upon arriving at SMCI on October 12, 2018, he discovered that mold

contaminated some of the trays used to serve the inmates’ food there. Despite repeated complaints

from the inmates, staff continued serving the inmates’ meals on contaminated trays from October

through December of 2018. Mr. Scott filed grievances regarding this issue, but the Administrative

Remedy Program did not respond to them. Mr. Scott claims that the photograph attached to his

complaint shows one of the contaminated trays. He states that he suffers from a lung condition arising

out of his exposure to black mold in another MDOC facility (Wilkinson County Correctional Facility).

He feared that the mold on the trays at SMCI might aggravate this condition. Mr. Scott had been
transferred out of SMCI to the Carroll-Montgomery Regional Correctional Facility by the time he

filed the instant complaint.

                                 General Conditions of Confinement

        The plaintiff alleges that the conditions he described (contaminated food trays) rise to the level

of a constitutional violation based upon the general conditions of his confinement. “[T]he Eighth

Amendment may afford protection against conditions of confinement which constitute health threats

but not against those which cause mere discomfort or inconvenience.” Wilson v. Lynaugh, 878 F.2d

846, 849 (5th Cir.1989), cert. denied, 493 U.S. 969 (1989)(citation omitted). “Inmates cannot expect

the amenities, conveniences, and services of a good hotel.” Id. at 849 n.5 (citation omitted). Prison

officials have certain duties under the Eighth Amendment, but these duties are only to provide

prisoners with “humane conditions of confinement,” including “adequate food, clothing, shelter, and

medical care . . . .” Woods v. Edwards, 51 F.3d 577, 581 n.10 (5th Cir. 1995) (quoting Farmer v.

Brennan, 511 U.S. 825, 832 (1994)). In this case, the plaintiff has not alleged that he suffered any

harm from the contaminated food trays. Considering the “totality of the circumstances,” McCord v.

Maggio, 910 F.2d 1248 (5th Cir. 1990), the instant claims do not rise to the level of a constitutional

violation. The plaintiff has not identified any “basic human need” which he was denied for an

unreasonable period of time. See Woods, 51 F.3d at 581.

                                               Conclusion

        For the reasons set forth above, the instant case will be dismissed with prejudice for failure to

state a claim upon which relief could be granted. A final judgment consistent with this memorandum

opinion will issue today.

        SO ORDERED, this, the 8th day of November, 2019.


                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE

                                                       -2-
